Citation Nr: 1231353	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1980 to September 1992.

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for a low back disability.  In October 2003, June 2005, and June 2007, the Board remanded the matter for additional evidentiary development.  In a March 2009 decision, the Board denied service connection for a low back disability.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2009, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a November 2009 order, the Court granted the motion, vacated the Board's March 2009 decision, and remanded the matter for readjudication.  

In September 2010, the Board remanded the matter to the RO for additional evidentiary development, as directed by the November 2009 joint motion.  In a July 2011 decision, the Board again denied service connection for a low back disability.  

The appellant again appealed the Board's decision to the Court.  While the matter was pending before the Court, in January 2012, the appellant's attorney and a representative of VA's General Counsel filed another joint motion for remand.  In a January 2012 order, the Court granted the motion, vacated the Board's July 2011 decision denying service connection for a low back disability, and remanded the matter for readjudication.  In light of the Court's order, a remand is necessary with respect to the issue of service connection for a low back disability.  

In addition, in its now vacated July 2011 decision, the Board noted that the appellant had submitted a notice of disagreement with an August 2009 rating decision determining that new and material evidence had not been received to reopen a previously denied claim of service connection for a psychiatric disability, including depression and PTSD.  The Board remanded the matter for the issuance of a Statement of the Case, in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  A review of the record, including the appellant's Virtual VA file, contains no indication that this action has been completed.  Thus, a remand is necessary with respect to this issue as well.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 joint motion discussed above, the parties agreed that a remand was necessary because the Board had not considered all of the pertinent evidence of record in its July 2011 decision.  In that regard, it was noted that in May 2011, the appellant's attorney had submitted additional pertinent evidence to the RO in support of the appeal, but that such evidence had not been associated with the claims folder prior to the issuance of the Board's July 2011 decision.  Additionally, the parties agreed that the November 2010 VA medical examination relied upon by the Board in its July 2011 decision was inadequate as the examiner did not have the benefit of reviewing the appellant's entire medical history, i.e. the additional medical evidence submitted by the appellant in May 2011.  In view of the foregoing, a remand of the matter is necessary.  

Additionally, as set forth above, a remand is also necessary for the issuance of a Statement of the Case addressing the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disability, including depression and PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and his attorney addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, including depression and PTSD.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The RO should return the appellant's claims file to the VA orthopedic physician who provided the November 2010 VA medical opinion.  He or she should be asked to review the additional evidence provided by the appellant and provide an addendum to his November 2010 medical opinion with respect to whether it is at least as likely as not that the appellant's current low back disability is related to his active service.  

In the event the November 2010 VA examiner is no longer available, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of his current low back disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current low back disability identified on examination is causally related to the appellant's active service or any incident therein.  

In providing the requested opinion, the examiner must be advised that, as detailed in its now vacated July 2011 decision, the Board has determined that the appellant's contentions to the effect that he experienced continuous low back symptomatology since service are wholly lacking in credibility.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim of service connection for a low back disability, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board for appropriate appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


